Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a second Non-Final Rejection.
Claim Rejections - 35 USC § 103
Upon further consideration previously presented rejections are withdrawn.  However the following is noted.
This second Non-Final is due to Applicant’s apparent misunderstanding noted as 

    PNG
    media_image1.png
    25
    295
    media_image1.png
    Greyscale

A word search for ‘cure’ or ‘deficiency’ or any phrase having the connotation of 

    PNG
    media_image2.png
    21
    126
    media_image2.png
    Greyscale

such as  ‘in view of’ relating to the above returns no hits in the previous action.  On the contrary in the previous action phrases 
    PNG
    media_image3.png
    24
    141
    media_image3.png
    Greyscale
 and 
    PNG
    media_image4.png
    22
    164
    media_image4.png
    Greyscale
 ]are found at page. 
Also noted that the below cited Wiederhold was noted in the previous action at page 5, lines 1-5. 
Amended claims 39-43 and new claims 44-52 are pending. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 39-52 are rejected under 35 U.S.C. 103 as being unpatentable over Wiederhold, September 2018 Volume 62 Issue 9, 1-7.   
Wiederhold teaches that Olorofim is efficacious in an experimental model of CNS  Coccidioidomycosis. 
Olorofim and the active ingredient in base claim 39 recited with chemical name are the same as per [002] of specification.  
With that said, Wiederhold teaching corresponding to other critical terms in the base claim 39 and dependent claims are shown below: (emphasis added by Examiner to highlight claim limitations)
    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
The term ‘subject’ is not found in Wiederhold.  It is believed it is reasonable that one of skill in art would consider Wiederhold’s ‘humans and nonhumans’ to fall under the scope of ‘subject’.  The term effective is found in Wiederhold not in the context of dose (amount), but the term ‘dose’ appearing multiple times in Wiederhold appears to relate to the phrase ‘effective amount’.  Similarly instead of the term ‘administering’, the term ‘administered’ appears multiple times in Wiederhold.   
Turning to limitations of the dependent claims the terms, twice daily claim 40, three daily claim 41 and claim 43,  Coccidioides immitis, Coccidioides posadasii claim 44, orally claim 45  are also highlighted above.  Claim 43 2 to 50 is not found in Wiederhold something falling under 2 to 50 is highlighted above.  The terms fungal burden claim 46, brain claim 47 , 7days claim 48 are also highlighted above. The idea of combination with second antifungal agent claims 50-52 is not explicitly taught in Wiederhold. But the term ‘improvements’ highlighted above renders combination, at least as per In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980). 
Wiederhold teachings is present in the specification in anticipatory manner, for example compare the above pictured Wiederhold Figure under Survival and Figure 3 Sheet 8 of 9 and corresponding legends.  The above rejection is not presented under 35 U.S.C. 102 anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Wiederhold because of Examiner’s apprehension in the context of optional interpretation of examination guidelines of MPEP.   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIZAL S CHANDRAKUMAR whose telephone number is (571)272-6202. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on (571)272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NIZAL S CHANDRAKUMAR/Primary Examiner, Art Unit 1625